                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


 STEVEN SCOTT ROGERS, by his guardian,
 Tracy Rogers, TRACY ROGERS, SAMBA HEALTH
 BENEFIT PLAN, BLUE CROSS BLUE SHIELD
 OF WISONSIN, and STATE OF WISCONSIN
 DEPARTMENT OF HEALTH SERVICES
                                                                           ORDER
                              Plaintiffs,
                                                                        17-cv-534-jdp
         v.

 K2 SPORTS, LLC,

                              Defendant.


       Before the final pretrial conference, the court provided its version of the voir dire,

verdict form, and jury instructions. Dkt. 270. I have reviewed the parties’ submissions from

April 29 and 30. I have considered counsel’s arguments at the final pretrial conference and

both sides’ recent submissions. I am not persuaded that any substantial departure from the

court’s approach is warranted. Accordingly, I have made only minor adjustments to the voir

dire, verdict form, and jury instructions. Final copies of the voir dire and pretrial instructions

are attached. Current drafts of the verdict form and post-trial instructions are also attached.

These documents remain in draft form because they could be affected by the evidence

presented at trial.

       Entered May 3, 2019.

                                             BY THE COURT:

                                             /s/
                                             ________________________________________
                                             JAMES D. PETERSON
                                             District Judge
